Exhibit Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Financial Highlights” in the Prospectus/Proxy Statement of Federated MDT Tax Aware/All Cap Core Fund, a portfolio of Federated MDT Series, and to the incorporation by reference of our reports, dated September 21, 2009, on the financial statements and financial highlights of Federated MDT Tax Aware/All Cap Core Fund and Federated MDT All Cap Core Fund, included in the Annual Reports to Shareholders for the year ended July 31, 2009, in the Prospectus/Proxy Statement included in this Registration Statement on Form N-14. We also consent to the references to our firm under the captions "Independent Registered Public Accounting Firm” and “Financial Highlights” in the Federated MDT Tax Aware/All Cap Core Fund and Federated MDT All Cap Core Fund Statements of
